Citation Nr: 1119297	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-28 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective January 18, 2006.  In July 2009, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  

In September 2009, the claim was remanded for further evidentiary development.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right leg injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that correspond to not worse than level "II" hearing on the left ear and level "I" hearing on the right.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim arises from the Veteran's disagreement with the initial evaluation following the RO's grant of service connection.  Courts have held that once service connection has been granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims folder, as are post-service VA medical examination reports and treatment records.  The Board also finds that the July 2006 VA examiner's comments with respect to the Veteran's difficulty understanding speech on television, the Veteran's testimony concerning problems with understanding conversations, and the March 2010 VA examiner's comments that the Veteran did not relate too much of a problem with hearing at work because of a typically quiet environment address the effects the Veteran's hearing loss has on occupational functioning and daily activities pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board therefore finds that VA has satisfied its duty to notify and the duty to assist.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Entitlement to service connection for bilateral hearing loss was granted in the August 2006 rating decision and assigned a noncompensable rating, effective from January 2006.



Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the veteran's original claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  The medical evidence for the entire period must be considered.

On the authorized audiological evaluation in July 2006, pure tone thresholds, in decibels, were 40, 35, 35, 35, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right ear, and 20, 20, 25, 25, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left, and pure tone threshold averages were 36.25 decibels on the right and 26.25 on the left.  The examiner summarized that the Veteran had normal to severe sensorineural hearing loss on the left and mild to moderate sensorineural hearing loss on the right.  

VA treatment records reflect that audiometric results obtained during a clinical consultation in October 2007 were not found to be valid for rating purposes.  Results obtained at a VA consultation in May 2008 were also not found to be valid for rating purposes.  

On the authorized audiological evaluation in March 2010, pure tone thresholds, in decibels, were 35, 45, 30, 30, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right ear, and 20, 20, 25, 25, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left, and pure tone threshold averages were 35 decibels on the right and 26.25 on the left.  The examiner summarized that the Veteran had normal to mild sensorineural hearing loss on the left and mild to moderate sensorineural hearing loss on the right.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given numeric designations which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2010).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the schedular criteria allowing special consideration to cases of exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2010).  One of the provisions provides that an individual who manifests pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) will be given a numeric designation from either Table VI or VIa, whichever results in the higher numerical.  38 C.F.R. § 4.86(a) (2010).  The other provision provides that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the higher Roman numeral designation under Table VI or Table VIa will be established, and the numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

At the July 2006 VA audiology examination, right ear pure tone threshold average was 36.25 and left ear pure tone threshold average was 26.25, with word recognition of 96 percent on the right and 88 percent on the left.  This corresponds to a numeric designation of "II" in the left ear and "I" in the right.  Table VI in 38 C.F.R. § 4.85 (2010).  These combined numeric designations then result in a noncompensable rating under Table VII.  38 C.F.R. § 4.85, Table VII (2010).  

At the March 2010 VA audiology examination, right ear pure tone threshold average was 35 and a left ear pure tone threshold was 26, with word recognition of 96 percent on the right and 90 percent on the left.  Again, this corresponds to a numeric designation of "II" in the left ear and "I" in the right.  Table VI in 38 C.F.R. § 4.85 (2010).  These combined numeric designations then result in a noncompensable rating under Table VII.  38 C.F.R. § 4.85, Table VII (2010).  

There is no certification in this case of language difficulties or inconsistent speech audiometry scores so as to allow consideration of the numeric designations contained in Table VIa (see 38 C.F.R. § 4.85(c) (2010)).

The results of both previous audiology examinations also do not reveal pure tone thresholds of 55 or more decibels at 1000 to 4000 Hertz bilaterally.  Therefore, the provisions of 38 C.F.R. § 4.86(a) are not applicable to either ear.  Furthermore, the provisions of 38 C.F.R. § 4.86(b) are not applicable as neither ear has ever exhibited pure tone thresholds of 30 decibels or less at 1000 Hertz and of 70 or more decibels at 2000 Hertz.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's hearing loss at any point since the filing of the original claim in January 2006.  In so holding, the Board has considered the Veteran's descriptions of his hearing loss disability, but finds that the most probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record.  See Lendenmann, 3 Vet. App. at 349.  There is no doubt to be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected hearing loss cause bilateral hearing loss that reportedly has some impact on the Veteran's ability to understand speech on television and in conversations, but little or no problems occupationally.  The Board finds such impairment to be squarely contemplated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disability.  Referral for consideration of extraschedular ratings is, therefore, not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


